SHEPLEY, Circuit Judge.
Since the disclaimer, which was filed before the date of the bill in this case, the claim of the complainant is limited to that only which was described in the specification of her patent— viz., “as a new article of manufacture, a skirt-protector, having a fluted or plated border bound with or composed of enameled cloth or other water-proof material.” I see no reason to doubt that she was the first and original inventor -of .this article, as distinguished from a skirt-fácing, which is an entirely different article, and from a skirt-protector, which' being made of wigan or similar material, was substantially useless for the purpose, as compared with the complainant’s invention.
Decree for injunction and account, as prayed for' in the bill.